 
Exhibit 10.6
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated February 13, 2012, is
entered into by and between ADMA Biologics, Inc. a Delaware corporation (the
“Company”), and Adam Grossman (“Executive”).
 
PRELIMINARY STATEMENTS
 
The parties are currently bound by an Employment Agreement dated July 16, 2007
(the “Original Employment Agreement”).  However, the Company is currently
considering a transaction which would result in its securities being publicly
traded (the “Reverse Merger”) and, accordingly, the parties hereby agree that,
on the date on which the Reverse Merger closes (the “Effective Date”), this
Agreement shall become effective and replace the Original Employment Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
STATEMENT OF AGREEMENT
 
Section 1.
EMPLOYMENT

 
Section 1.1                      Term of Employment.  The Company shall continue
to employ Executive, and Executive shall continue to serve the Company, for a
term of three years beginning on the Effective Date  and continuing until the
third anniversary of the date thereof, unless sooner terminated pursuant to the
provisions hereof.  Notwithstanding the previous sentence, on the third
anniversary of the Effective Date, and each third anniversary thereafter, the
term of this Agreement shall automatically be extended for an additional three
years upon the terms and conditions set forth herein, unless either party to
this Agreement gives the other party written notice (delivered at least 90 days
prior to any scheduled expiration) of such party’s intention not to further
extend the term of this Agreement.  For purposes of this Agreement, any
reference to the “Term” of this Agreement shall include the original term and
any extension thereof.
 
Section 1.2                      Title and Duties.  (a)  During the Term,
Executive shall continue to be employed as the President and Chief Executive
Officer of the Company.  He shall further perform such reasonable executive and
managerial responsibilities and duties consistent with the title and positions
of President and Chief Executive Officer.  Executive shall report to the Board
of Directors of the Company (the “Board”). Executive shall devote substantially
all of his business skill, time and effort to his employment hereunder and,
other than as specifically provided for herein, shall not serve as an employee,
director or consultant of any other entity without the consent of the Board,
provided, however, that he shall be entitled annually to vacation and sick leave
pursuant to policies adopted by the Company from time to time for executive
officers of the Company.  It is understood that Executive may, without the
consent of the Company or the Board, continue to participate in the ownership
and serve on the board of directors of the businesses set forth on Exhibit A
hereto (subject to the limitations set forth on Exhibit A) (the “Permitted
Non-ADMA Activities”).  In addition, Executive may serve on Boards of Directors,
Boards of Trustees or other similar positions for up to two company or companies
(whether for profit or not for profit) at any time that do not compete with the
Company and do not interfere with his ability to satisfy his obligations
hereunder; provided, however, that, with respect to for profit entities, such
service is subject to the approval of the Board (or a Committee thereof), which
shall not be unreasonably withheld or delayed.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Executive currently serves, and shall continue to serve after the
consummation of the Reverse Merger, on the Board and the Company shall, subject
to its fiduciary duties, continue to nominate him, and recommend his election,
to the Board during the Term.  In the event that Executive’s employment
terminates for any reason, he shall resign immediately from the Board.  If he
fails to do so, he will be deemed to have violated the terms of this Agreement
and he will be deemed to have resigned from the Board.
 
Section 2.
COMPENSATION

 
Section 2.1.                      Base Salary.  The Company shall pay Executive
during the Term an annual base salary of $350,000 (as it may increase (but not
decrease), the “Base Salary”) payable in accordance with the payroll practices
of the Company, subject to reduction by any amounts received by Executive under
any disability insurance policy provided by the Company to Executive.
 
Section 2.2.                      Benefits.  During the Term, Executive shall be
entitled to participate in all qualified plans, group medical and disability
insurance, holidays and other employee benefits which the Company, in its sole
discretion, may maintain from time to time for the benefit of its employees in
general, or, if the Company should discontinue or cause to be discontinued any
such benefits, then similar benefits, if any, as may be provided by the Company
to its employees in general.
 
Section 2.3.                      Annual Bonus Opportunity.   Commencing in the
year beginning January 1, 2012,  Executive shall be entitled to an annual cash
bonus, the target of which is $100,000, based upon the attainment of certain
performance objectives established by the Board (acting through its Compensation
Committee) in consultation with the Executive.  The bonus shall be payable no
later than March 15 of the year after the year in which the performance relates
so long as Executive is employed on December 31 of the performance year, except
as otherwise specified in Section 3.2.
 
Section 2.4.                      Transaction Bonus.  Executive shall receive a
bonus equal to $50,000 on the Effective Date.
 
Section 2.5                      Expenses.  Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him in the performance of his duties for the Company, as soon as possible after
such expenses are submitted, in accordance with the policies and procedures
adopted by the Company from time to time for executive officers of the Company,
but in no event later than December 31 of the year following the year in which
the expense was incurred.  Executive shall furnish appropriate documentation of
such expenses, including documentation required by the Internal Revenue Service.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Section 2.6                      Option Grants.  (a)  On the Effective Date,
Executive shall be granted options to purchase that number of shares of common
stock, par value $.001 per share (the “Shares”), of the Company representing
four (4%) of the Company’s equity on a fully diluted basis after giving effect
to the Reverse Merger (the “Options”).  The exercise price per Share for the
Options shall be the fair market value of the Shares on the Effective Date
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) currently expected to be $12.00.  The Options are intended
to be incentive stock options within the meaning of Section 422 of the Code (up
to the limits imposed therein). All Options will be subject to the Company’s
stock option plan, have a term of ten years and will vest as follows: the first
25% of such Options being vested on the Effective Date, the next 75% of the
Options vesting in equal monthly installments over the following 48 months of
continued employment (full vesting on the fourth anniversary of the Effective
Date); provided, however, that (i) if the Executive’s employment is terminated
by the Company or its successor for any reason other than cause (as defined
below) or by the Executive for Good Reason (as defined below) immediately
preceding or within two years after a Change of Control (as defined below) of
the Company, all such Options shall be immediately vested and exercisable upon
such termination of employment and such option shall remain exercisable until
the earlier of the second anniversary of the Executive’s termination of
employment or the expiration of the ten-year term of the Option, and (ii) if the
Executive’s employment is terminated by the Company or its successor for any
reason other than cause, by the Executive for Good Reason, or as a result of the
Executive’s death or Disability (as defined below) and clause (i) above does not
apply, the portion of such Option that would have vested and become exercisable
on or before the first anniversary of the Executive’s termination of employment
had his employment with the Company continued will become immediately vested and
exercisable upon such termination of employment and shall remain exercisable
until the earlier of the second anniversary of the Executive’s termination of
employment or the expiration of the ten-year term of the Option,
 
(b)           For purposes of this Agreement, “Change of Control” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:
 
(i)           any person or group (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended) that is not an Affiliate (as
defined below) becomes the owner, directly or indirectly, of voting securities
of the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding voting securities other than by virtue
of a merger, consolidation or similar transaction;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii)           there is consummated a merger, consolidation or similar
transaction including a sale of substantially all of the assets of the Company
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction; or
 
(iii)           any person or group (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) that is not an
Affiliate acquires by sale, lease, license or other transaction all or
substantially all of the consolidated assets of the Company;
 
provided, however, that solely for purposes of Section 3.2(b), (x) such
transaction or series of transactions shall constitute a Change of Control under
clause (i) unless a person or group acquires “more than fifty percent (50%)” of
combined voting power of the Company and (y) no such transaction or series of
related transactions shall constitute a Change of Control under any clause under
this subsection (b) unless such transaction or transaction also qualifies as a
change in ownership of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v) or a change in ownership of a substantial portion of
the Company’s assets within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(viii).  For avoidance of doubt, the Reverse Merger shall not
constitute a Change of Control for purposes of this Agreement.  For purposes of
this Agreement, “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person provided however, that in no event shall a portfolio company of
Aisling Capital II, LP (or funds under common control) be deemed to be an
Affiliate of the Company).  For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
or “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities or by contract or otherwise, and “Person” means
an individual, a partnership, a joint venture, a corporation, an association, a
trust, an estate or other entity or organization, including a government or any
department or agency thereof.
 
Section 3.
TERMINATION OF EMPLOYMENT

 
Section 3.1                      Termination by the Company
 
(a)           Death.  Executive’s employment pursuant to this Agreement shall
terminate upon Executive’s death.  In such event any amounts payable to
Executive pursuant to Section 3.2 shall be paid directly to Executive’s estate.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Disability.  In the event that Executive is, because of a
Disability (as defined), incapable of performing his duties hereunder, the
Company shall have the right to terminate Executive’s employment hereunder upon
written notice to Executive.  “Disability” or “Disabled” shall mean any physical
or mental ailment or incapacity as determined by a licensed physician agreed to
by the Company and Executive (or in the event that Executive and the Company
cannot so agree, by a licensed physician agreed upon by a physician selected by
Executive and a physician selected by the Company), which prevents Executive
from performing the duties incident to Executive’s employment hereunder which
has continued for a period of either (i) one hundred eighty (180) consecutive
days in any 12-month period or (ii) one hundred eighty (180) total days in any
12-month period, and which can reasonably be expected to be of a permanent
duration, or is expected to result in death.  Executive shall permit such
physician to examine Executive from time to time prior to Executive being
determined to be Disabled, as reasonably requested by the Company, to determine
whether Executive has suffered a Disability hereunder.
 
(c)           Breach of Agreement.  In the event that Executive materially
breaches, or fails to comply with, any of the provisions of this Agreement, the
Company shall have the right to terminate Executive’s employment hereunder (i)
if upon notice from the Company, Executive fails, in the reasonable judgment of
the Board, to cure such breach or failure to comply, if curable, within 30 days,
and (ii) immediately upon notice to Executive if such breach or failure to
comply cannot be cured.
 
(d)           Cause.  The Company shall have the right to terminate Executive’s
employment hereunder for cause.  The term “cause” shall mean:  (i) dishonesty,
fraud, or any act involving moral turpitude, which results, or is reasonably
likely to result in material harm to the Company, (ii) willful disobedience or
insubordination, which results, or is reasonably likely to result, in material
harm to the Company, (iii) intentional or gross neglect of the performance of
his duties as set forth herein, (iv) intentional withholding or nondisclosure of
material information to the Company, (v) acting for a party whose interests are
known to the Executive to be adverse to the Company, or (vi) being convicted of
a felony.   If such alleged event of cause is susceptible to cure, the Company
shall provide 30 days written notice and may only terminate for cause if
Executive has failed to cure or take reasonable steps to cure such alleged event
of cause, provided however, that such reasonable steps, which are taken within
30 days of notice, leads to a cure within no more than 60 days .
 
(e)           Involuntary Termination. The Company shall have the right to
terminate Executive’s employment hereunder, and Executive shall have the right
to resign at any time, for any reason or for no stated reason.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 3.2                      Rights of Executive Upon Termination
 
(a)           In the event that Executive’s employment is terminated (i)
pursuant to Sections 3.1(a) or (b), (ii) by the Company pursuant to Section
3.1(c), (iii) by the Company with cause pursuant to Section 3.1(d) or (iv) due
to a resignation by Executive pursuant to Section 3.1(e) without Good Reason (as
defined), the Company shall have no further obligation to Executive under this
Agreement except for payment to Executive of (A) his accrued, but unpaid Base
Salary through the date of termination, (B) any unreimbursed expenses, subject
to any right of set-off, and (c) if terminated pursuant to Sections 3.1(a) or
(b), the Company will reimburse Executive (or his qualified beneficiaries) for
the same portion of Executive’s family COBRA health insurance premium (if
continued coverage under COBRA is elected) that it paid during the Executive’s
employment for at least 12 months after the date of Executive’s termination and
the Executive or his estate shall be entitled to a pro rata portion of the
annual bonus that Executive would have received for the performance year in
which his employment is terminated and any unpaid annual bonus from any prior
performance year.
 
(b)           In the event that Executive’s employment is terminated (i) by the
Company pursuant to Section 3.1(e) without cause, (ii) due to a resignation by
Executive pursuant to Section 3.1(e) for Good Reason or (iii) any termination
resulting from a Change of Control in which this Agreement is not assumed by the
successor to the Company (if assumption is required for this Agreement to be
binding upon such successor), the Company shall have no further obligation to
Executive under this Agreement except for payment to Executive of (A) his
accrued, but unpaid Base Salary through the date of termination, (B) any
unreimbursed expenses,  subject to any right of set-off, (C) in the event the
Executive elects continued coverage under COBRA, the Company will reimburse
Executive for the same portion of Executive’s family COBRA health insurance
premium that it paid during the Executive’s employment up until the earlier of
(i) the date 12 months  after the date of Executive’s termination and, (ii) the
date on which the Executive is eligible for comparable health benefits with
another company or business entity, (D) any annual bonus that has not been paid
from the prior performance year to the extent the Board of Directors has
determined in good faith that the goals have been attained, payable within 30
days of the date of termination, (E) one-half (1/2) of the pro rata annual bonus
for the year of termination, whether or not there has been a determination that
the goals have been earned or would have been earned if he remained in the
employ of the Company through the end of the year, (F) a severance payment equal
to one year  Base Salary payable in 12 monthly, equal installments after
termination; provided however, that in the event Executive’s employment is
terminated for the reasons stated above in this Section 3.2(b) immediately
preceding or within 2 years following a Change of Control (including, without
limitation, the failure of a successor to assume), such severance payment will
be equal to 12 months Base Salary, payable in full within five business days of
his termination, and (G) the accelerated vesting of the Options as provided
under Section 2.5, as applicable.
 
Section 3.3                      Obligations of Executive Following
Termination.  In the event that Executive’s employment is terminated pursuant to
Section 3.1, Executive shall have no further obligations hereunder, except that
if Executive’s employment was terminated under Section 3.1(c), (d) or (e), he
shall (i) provide reasonable cooperation to the Company without charge to the
Company (but subject to reimbursement by the Company of any reasonable
out-of-pocket costs incurred by Executive in the course of such cooperation and
obligations he may have to a subsequent employer) as to matters within
Executive’s personal knowledge, and (ii) remain obligated pursuant to Section 4.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 3.4                      Good Reason; Notice of Termination
 
(a)           Resignation for “Good Reason” shall mean resignation by Executive
from his employment hereunder following (i) a material breach by the Company of
the terms and provisions of this Agreement, (ii) a diminution in Executive’s
title, authority, duties or responsibilities from title, authority, duty or
responsibilities consistent with the position of President and Chief Executive
Officer which, for the sake of clarity, shall include Executive no longer
serving as President or Chief Executive Officer, or (iii) the relocation of the
offices of the Company by more than 50 miles without the consent of Executive,
except, in the case of (ii) and (iii) a non-renewal notice given by the Company.
 
(b)           The date of termination of employment without cause shall be the
date specified in a written notice of termination to Executive.  Resignation by
Executive for Good Reason shall be communicated by delivery to the Company of a
written notice from Executive stating that Executive shall resign for Good
Reason, stating the particulars thereof, and the effective date of the
resignation being no later than 180 days from the date of the delivery of the
notice (and no sooner than 30 business days).  The Company shall have 30 days
from the receipt of such notice to effect a cure of the actions or conditions
constituting Good Reason, if and to the extent that such actions or conditions
are subject to cure in the reasonable judgment of the Board.  Upon a cure or
correction thereof by the Company, such actions shall no longer constitute Good
Reason for purposes of this Agreement.  Notwithstanding the foregoing, an event
or condition shall not constitute Good Reason for purposes of this Agreement
unless Executive terminates his employment as a result of such event or
condition no later than one year after the initial occurrence of such event or
condition.
 
Section 4.
COVENANTS

 
Section 4.1                      Restrictive Covenants
 
(a)           Non-Competition.  Executive absolutely and unconditionally
covenants and agrees that for the period commencing on the Effective Date of
this Agreement, and continuing during his employment with the Company and for a
period of 12 months thereafter (the “Restrictive Period”), Executive will not,
either directly or indirectly, solely or jointly with any other person or
persons, as an employee, consultant or advisor, or as an individual proprietor,
partner, stockholder, director, officer, joint venturer, investor, lender or in
any other capacity (whether or not engaged in business for profit), engage or
participate in a competing business.  Nothing herein contained shall, however,
prohibit Executive’s acquisition or ownership of stock or securities listed on a
national or regional securities exchange or the Nasdaq Stock Market, so long as
such investments, in the aggregate, in any particular business enterprise
constitute less than five percent (5%) of the total issued and outstanding stock
and securities of such enterprise.  The term “competing business” means (i) the
manufacture and sale of RSV IGIV, (ii) plasma collection and plasma
manufacturing, and (iii) any other specific business being conducted by the
Company during the Term.  Without limitation to the foregoing (and the
obligations on Executive herein set forth), nothing herein shall restrict the
Executive from owning, managing or providing services to any of the Permitted
Entities; provided however, that during Executive’s employment, such actions
cannot violate Section 1.2.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)           Non-Solicitation.  Executive absolutely and unconditionally
covenants and agrees that during the Restrictive Period, Executive will not,
either directly or indirectly, for any reason, whether for Executive’s own
account or for the account of any other person, natural or legal, without the
prior written consent of the Company: (i) solicit, employ, deal with or
otherwise interfere with any contract or relationship of the Company with any
employee, officer, director or any independent contractor of the Company, while
such person or entity is employed by or associated with the Company or in the
case of former employees within one year of the termination of such person’s
employment with the Company during the Restrictive Period, unless such person
was terminated without cause by the Company, (ii) solicit, accept, deal with or
otherwise interfere with any contract or relationship of the Company with any
independent contractor, customer, client or supplier of the Company or with any
person, natural or legal the effect of which would have an adverse effect on the
Company, or (iii) solicit or otherwise interfere with any existing or proposed
contract between the Company and any other person, natural or legal.  Without
limitation to the foregoing, Executive may continue to work with any independent
contractor, customer, client or supplier of the Company, or with any person,
natural or legal, who or which has had a previous relationship with any of the
Permitted Entities and which may continue to have such a relationship while
honoring any commitments or obligations that it may have with the Company.
 
(c)           Use and Treatment of Confidential Information.  Executive agrees
not to disclose, divulge, publish, communicate, publicize, disseminate or
otherwise reveal, either directly or indirectly, any Confidential Information to
any person, natural or legal who is not affiliated with the Company (i.e.,
employees, shareholders and directors), otherwise bound by an agreement with the
Company or obligation of confidentiality for the benefit of the Company or in
need of such information in connection with services to be provided for the
benefit of the Company.  The term “Confidential Information” means all
information in any form relating to the past, present or future business
affairs, including without limitation, research, development or business plans,
operations or systems, of the Company or a person not a party to this Agreement
whose information the Company has in its possession under obligations of
confidentiality, which is disclosed by the Company to Executive or which is
produced or developed while Executive is an owner of, employee or director of
the Company.  The term “Confidential Information” shall not include any
information of the Company which (i) becomes publicly known through no wrongful
act of Executive, (ii) is received from a person not a party to this Agreement
who is free to disclose it to Executive, or (iii) is lawfully required to be
disclosed to any governmental agency or is otherwise required to be disclosed by
law, subpoena or court order but only to the extent of such requirement,
provided however, that before making such disclosure Executive shall give the
Company, to the extent reasonably possible, an adequate opportunity to interpose
an objection or take action to assure confidential handling of such information.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(d)           Ownership and Return of Confidential Information.  All
Confidential Information disclosed to or obtained by Executive in tangible form
(including, without limitation, information incorporated in computer software or
held in electronic storage media) shall be and remain the property of the
Company.  All Confidential Information possessed by Executive at the time he
ceases employment with the Company shall be returned to the Company at such
time.  Upon the return of Confidential Information, it shall not thereafter be
retained in any form, in whole or in part, by Executive.
 
(e)           Work Product Assignment.  Executive hereby assigns to the Company
all of his right, title and interest in and to, and shall disclose promptly to
the Company, any and all work product, developments, processes, inventions,
ideas and discoveries, and works of authorship developed, discovered, improved,
authored, derived, invented or acquired by Executive during the period of his
employment by the Company (collectively, “Work Product”), whether or not during
business hours, that are either related to the scope of Executive’s employment
by the Company or make use, in any manner, to the dedicated resources of the
Company, and agrees that such Work Product shall be and shall remain the
exclusive property of the Company.  The parties hereto understand that the term
Work Product includes, but is not limited to, all work product developed,
discovered, improved, authored, derived, invented or acquired by Executive
that:  (i) incorporates or reflects any Confidential Information, (ii) relates
to the business of the Company or the Company’s actual or anticipated research
and development with respect to Confidential Information, or (iii) results from
any work performed by Executive for the Company.  Work Product shall not include
anything relating to a Corporate Opportunity (as defined below) with respect to
which the Board has made a determination not to pursue, as described
below.  Without limitation to the foregoing (and the obligations on Executive
herein set forth), nothing herein shall restrict the ability of any of the
Permitted Entities to continue the conduct of their existing business.
 
(f)           Right of First Refusal of Business Opportunities for the
Company.  Notwithstanding anything herein to the contrary, in the event that
during the Restrictive Period Executive is offered or presented or otherwise
acquires knowledge of a potential transaction or matter which involves the
business of the Company as then conducted (or is related thereto, or a business
the Company is then contemplating entering) and may be an investment or business
opportunity or of prospective economic or competitive advantage to the Company
(a “Corporate Opportunity”), irrespective of whether Executive believes that the
Company would be able (financially or otherwise) or willing to pursue such
Corporate Opportunity, Executive shall, prior to taking or failing to take any
reasonable action that would prevent the Company from pursuing such Corporate
Opportunity, offer to the Company the right to pursue such Corporate Opportunity
for the benefit of the Company.  If the Company, by vote of the Board (not
including Executive if then a member of the Board, or any designee or relative
of Executive then a member of the Board), does not determine to pursue such
Corporate Opportunity within ten business days of its presentation to the
Company, Executive shall be free to pursue such Corporate Opportunity or
otherwise dispose of such Corporate Opportunity as Executive shall in its
discretion determine.  For purposes of the foregoing, the business of the
Company shall be limited to the development, manufacturing, marketing and sale
of plasma derived products or products produced from plasma.  Furthermore, a
Corporate Opportunity shall not include any investment or business opportunity
in the medical device business (to the extent that the Company is not then in
the medical device business).  Without limitation to the foregoing (and the
obligations on Executive herein set forth), nothing herein shall restrict the
ability of any of the Permitted Entities to continue the conduct of their
existing business.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(g)           Remedies upon Breach.  The parties acknowledge that Confidential
Information and the other protections afforded to the Company by this Agreement
are valuable and unique and that any breach of any of the covenants contained in
this Section 4.1 will result in irreparable and substantial injury to the
Company for which it will not have an adequate remedy at law.  In the event of a
breach or threatened breach of any of the covenants contained in this Section
4.1, the Company shall be entitled to obtain from any court having jurisdiction,
with respect to Executive, temporary, preliminary and permanent injunctive
relief prohibiting any such breach, as well reimbursement for all reasonable
costs, including attorneys’ fees, incurred in enjoining any such breach (if the
Company is successful in getting injunctive relief; provided however, that in
the event that Company is not successful it shall reimburse Executive for his
reasonable costs, including attorneys’ fees, related thereto).  Any such relief
shall be in addition to and not in lieu of any appropriate relief in the way of
monetary damages and equitable accounting of all earnings, profits and other
benefits arising from such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be
entitled.  Executive does hereby waive any requirement for the Company to post a
bond for any injunction.  If, however, a court nevertheless requires a bond to
be posted, Executive agrees that such bond shall be in a nominal amount.
 
Section 4.2                      Non-Disparagement
 
During the Term, and thereafter, (i) Executive agrees not to defame, disparage
or criticize the Company, its business plan, procedures, products, services,
development, finances, financial condition, capabilities or other aspect of its
business, or any of its shareholders in any medium (whether oral, written,
electronic or otherwise, whether currently existing or hereafter created), to
any person or entity not affiliated with the Company, without limitation in
time, and (ii) Company agrees not to defame, disparage or criticize Executive in
any medium (whether oral, written, electronic or otherwise, whether currently
existing or hereafter created), to any person or entity not affiliated with the
Company, without limitation in time.  Notwithstanding the foregoing sentence,
the Company and Executive may confer in confidence with its/his advisors and
make truthful statements as required by law.  This Section 4.2 shall survive any
termination of Executive’s employment and any termination of this
Agreement.  The Company shall request that each executive of the Company who
enters into an employment agreement be similarly bound.  Notwithstanding the
foregoing, this Section 4.2 shall not apply to truthful statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings or
normal competitive statements
 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 4.3                      No Other Severance Benefits
 
Except as specifically set forth in this Agreement, Executive covenants and
agrees that he shall not be entitled to any other form of severance benefits
from the Company, including, without limitation, benefits otherwise payable
under any of the Company’s regular severance policies, in the event his
employment hereunder ends for any reason and, except with respect to obligations
of the Company expressly provided for herein, upon payment of any severance
payable to Executive hereunder, Executive unconditionally releases the Company
and its subsidiaries and affiliates, and their respective directors, officers,
employees and stockholders, or any of them, from any and all claims, liabilities
or obligations under any severance or termination arrangements of the Company or
any of its subsidiaries or affiliates other than (i) rights to enforce the terms
of this Agreement that are intended to survive its termination, including,
without limitation, Section 3.2 and 12.6 and (ii) vested rights under any other
employee benefit plan.  The Company shall provide you such release no later than
three days following Executive’s termination of employment, which will require
that Executive (i) execute and deliver such release to the Company within the
time prescribed therein, but in no event later than 50 days after the date of
Executive’s termination of employment, and (ii) not revoke such release pursuant
to any revocations rights afforded by law.
Section 5.
TAX PROVISIONS

 
Section 5.1                      Section 409A
 
(a)           It is the intention of the parties that this Agreement be exempt
from or comply with the provisions of Section 409A of the Code, and Treasury
Regulations and other Internal Revenue Service guidance promulgated thereunder
(the “Section 409A”).  Accordingly, this Agreement, including, but not limited
to, any provisions relating to severance payments, may be amended from time to
time as may be necessary or appropriate to comply with Section 409A.  All
references hereunder to termination of the Executive’s employment with the
Company shall mean “separation from service” (as such term is defined in Section
409A).  Executive’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  Further, notwithstanding anything else to the contrary in
this Agreement, if (i) Executive is entitled to receive payments or benefits
under this Agreement by reason of his separation from service other than as a
result of his death, (ii) Executive is a "specified employee" (within the
meaning of Section 409A), for the period in which the payment or benefits would
otherwise commence, and (iii) such payment or benefit would otherwise subject
Executive to any tax, interest or penalty imposed under Section 409A if the
payment or benefit would commence within six months of a termination of
Executive’s employment with the Company, then such payment or benefit required
under this Agreement will not commence until the first day that is at least six
months after the termination of Executive’s employment and such first payment
will include all amounts that would have been payable if no delay had been
required.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b)           In the event that Executive is subject to the six-month delay
referred to above, the Company shall, within five business days of the date of
termination, shall establish an irrevocable grantor trust (a “rabbi trust”),
appoint a federally or state chartered bank or trust company as the trustee for
such rabbi trust and shall contribute that amount of funds to satisfy the
compensation that is payable on the six month anniversary in the rabbi
trust.  The assets of such rabbi trust shall be used solely to make the
severance payments to the Executive as required under this Agreement (or to
reimburse the Company for severance payments it makes to the Executive); or to
satisfy the claims of the Company’s unsecured general creditors in the event of
the Company’s insolvency or bankruptcy.  The rabbi trust may be terminated and
any remaining assets therein shall revert to the Company after the Executive has
received all of the severance payments to which he is entitled
hereunder.  Notwithstanding the foregoing, no rabbi trust shall be established
if the funding of the rabbi trust would subject the Executive to acceleration of
taxation and tax penalties under Section 409A(b) of the Code.
 
Section 6.
GENERAL PROVISIONS

 
Section 6.1                      Notice.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
the earliest of (i) personal delivery, (ii) actual receipt or (iii) the third
full day following deposit in the United States mail with postage prepaid,
addressed to the Company at its principal offices, to the attention of the Board
with a copy to the Secretary, or, if to Executive, to such home or other address
as Executive has most recently provided in writing to the Company.
 
Section 6.2                      Assignment; Binding Effect.  Neither Executive
nor the Company may assign this Agreement without the prior written consent of
the other party, except that the Company may assign this Agreement to any
affiliate thereof, or to any subsequent purchaser of the Company or all or
substantially all of the assets of the Company, or by operation of law.  This
Agreement shall be binding upon the heirs, executors, and administrators of
Executive.
 
Section 6.3                      Choice of Law; Consent to Jurisdiction; Waiver
of Jury Trial.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE
WITH AND ENFORCED UNDER THE LAWS OF THE STATE OF NEW JERSEY.  ALL SUITS, ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE BROUGHT IN
A STATE OR FEDERAL COURT LOCATED IN THE STATE OF NEW JERSEY, WHICH COURTS SHALL
BE THE EXCLUSIVE FORUM FOR ALL SUCH SUITS, ACTIONS OR PROCEEDINGS.  EXECUTIVE
AND THE COMPANY HEREBY WAIVE ANY OBJECTION WHICH HE OR IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE IN ANY SUCH COURT OR ANY SUCH SUIT, ACTION OR
PROCEEDING.  EXECUTIVE AND THE COMPANY HEREBY IRREVOCABLY CONSENT AND SUBMIT
THEMSELVES TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW JERSEY FOR THE
PURPOSES OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT.  EXECUTIVE AND THE COMPANY HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND AGREE THAT ANY SUCH SUIT, ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 6.4                      Amendment; Waiver.  No modification, amendment
or termination of this Agreement shall be valid unless made in writing and
signed by the parties hereto, and approved by the Board (but not including
Executive).  Any waiver by any party of any violation of, breach of or default
under any provision of this Agreement, by the other party shall not be construed
as, or constitute, a continuing waiver of such provision, or waiver of any other
violation of breach of or default under any other provision of this Agreement.
 
Section 6.5                      Withholding of Taxes.  The Company may withhold
from any amounts payable under this Agreement all federal, state, city or other
taxes as shall be required to be withheld pursuant to any law or government
regulation or ruling.
 
Section 6.6                      Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent possible without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
Section 6.7                      Survival of Certain Obligations.  The
obligations of the Company and Executive set forth in this Agreement which by
their terms extend beyond or survive the termination of the Term shall not be
affected or diminished in any way by the termination of the Term.
 
Section 6.8                      Headings.  The headings in this Agreement are
intended solely for convenience and shall be disregarded in interpreting it.
 
Section 6.9                      Entire Agreement.  On the Effective Date, this
Agreement sets forth the entire understanding of the parties to this Agreement
regarding the subject matter hereof and supersedes all prior agreements,
arrangements, communications, representations and warranties, whether oral or
written, between the parties regarding the subject matter hereof.   Any prior
employment or similar agreement between Executive and the Company (or any
subsidiary thereof) (including the Original Employment Agreement, each, a “Prior
Agreement”), whether written or oral, shall be null and void from and after the
Effective Date of this Agreement and Executive shall not be entitled to any
rights or remedies under, or payment of any amounts pursuant to, any Prior
Agreements, and neither the Company nor any subsidiary shall have any further
obligation to Executive under any Prior Agreements.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 6.10                      Third Parties.  Nothing expressed or implied
in this Agreement is intended, or shall be construed, to confer upon or give any
person or entity other than the Company and Executive any rights or remedies
under, or by reason of, this Agreement.
 
Section 6.11                      Attorney Fees
 
The Company agrees to pay or reimburse Executive’s legal fees incurred in
connection with the negotiation and review of this Employment Agreement in an
amount up to $10,000, which shall be paid within 30 days of the Company’s
receipt of an invoice.  All reasonable legal fees paid or incurred by Executive
in any litigation or dispute to enforce Executive’s rights hereunder shall be
paid or reimbursed by the Company if Executive is the prevailing party in such
litigation or dispute.
 


Section 6.12                      Indemnification.  The Company shall, to the
maximum extent permitted by law, indemnify and hold Executive harmless against,
and shall purchase director and officer indemnity insurance on behalf of
Executive for, expenses, including reasonable attorneys fees (the attorney to be
selected by Executive, but subject to the consent of the Company which shall not
unreasonably be withheld or delayed), judgments, fines, settlements and other
amounts actually and reasonably incurred in connection with any proceeding or
claim (or threatened proceeding or claim) arising by reason of Executive’s
employment by, or service as a member of the Board of, the Company.  The Company
shall advance to Executive any expense incurred in defending any such proceeding
or claim (or threatened proceeding or claim) to the maximum extent permitted by
law
 
Section 6.13                      Counterparts.  This Agreement may be executed
in counterparts, and all of such counterparts (including facsimile or PDF), when
separate counterparts have been executed by the parties hereto, shall be deemed
to be one and the same agreement.
 
[Signature Page Follows]
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first written above.
 

 
ADMA BIOLOGICS, INC.
               
By:
Title:
 

 
 

 
EXECUTIVE
               
Adam Grossman
 

 
 
-15-

--------------------------------------------------------------------------------

 